DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are directed to facilitating exchange of gift items, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 2-19 recite a method and at least one step. Claim 20 recites a system with a communication interface and one or more processors.  Claim 21 recites a non-transitory computer-readable storage medium.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 2, the claim sets forth a process in which gift product exchanges are facilitated, in the following limitations:
receiving a notification of a first selection of a gift item, wherein the gift item is associated with a gift item price, and wherein the first selection is associated with a first merchant; 
facilitate access to first merchant inventory associated with the first merchant; 
determining an intent to exchange the gift item; 
facilitating access to second merchant inventory associated with a second merchant, wherein the second merchant inventory includes an exchange item, wherein the exchange item is associated with an exchange item price, wherein a storefront associated with the second merchant includes a determination of whether the exchange item from the second merchant inventory is charge-free, and wherein the determination is based upon a comparison of the gift item price and the exchange item price;
 receiving input corresponding to a selection of the exchange item; and 
processing payment of the exchange item price to the second merchant, wherein processing the payment includes updating a recipient account based on a difference between the gift item price and the exchange item price.


Claim 2 does recite additional limitations:  
generating a recipient interface, wherein the recipient interface is associated with a recipient account, and wherein the recipient interface using a processor of the computing device,
wherein access is facilitated using the recipient interface
These additional elements merely amount to the general application of the abstract idea to a technological environment (i.e., via a recipient interface).  The specification indicates that the invention may be implemented within a general-purpose technological environment. Paragraphs 118-153 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply apply the abstract idea to a chosen general-purpose technological environment with a high degree of generality.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 20 and 21 are parallel in scope to claim 2 and ineligible for similar reasons.  The dependent claims merely provide embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 2-5, 10-16, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US 20120330830 A1, hereinafter Mason).
Regarding Claim 2
Mason discloses a computer-implemented method comprising: 
receiving a notification of a first selection of a gift item, wherein the gift item is associated with a gift item price, and wherein the first selection is associated with a first merchant (at least paragraph 76: selection by sender of stored value account associated with a merchant)
generating a recipient interface, wherein the recipient interface is associated with a recipient account, and wherein the recipient interface facilitates access to first merchant inventory associated with the first merchant (at least paragraphs 83, 88, 90, 130:  interface generated for recipient to redeem stored value account with Merchant #1)
determining an intent to exchange the gift item (at least paragraph 128: recipient desires to exchange gifted stored value account) 
facilitating access to second merchant inventory associated with a second merchant, wherein access is facilitated using the recipient interface, wherein the second merchant inventory includes an exchange item, wherein the exchange 
receiving input corresponding to a selection of the exchange item (at least paragraph 93:  recipient selects new merchant for stored value token exchange)
processing payment of the exchange item price to the second merchant, wherein processing the payment includes updating a recipient account based on a difference between the gift item price and the exchange item price (at least paragraph 93, 151 160-164: funds transferred based on determined exchange rate)

Regarding Claims 20, 21
Claims 20 and 21 are parallel in scope to claim 1 and rejected on similar grounds.


Regarding Claim 3
Mason further discloses:
wherein updating the recipient account includes debiting the difference between the gift item price and the exchange item price when the exchange item price is determined to be greater than the gift item price, and crediting the difference between the gift item price and the exchange item price to the recipient account when the exchange item price is determined to be less than the gift item price (at least paragraph 93, 151, 160-164: funds transferred based on determined exchange rate)

Regarding Claim 4
Mason further discloses:
debiting the gift item price from the buyer account (at least paragraph 93, 151, 160-164: funds transferred based on determined exchange rate)

Regarding Claims 10-14
Mason further discloses:
performing an exchange analysis associated with the recipient (at least paragraphs 160-164, figure 19C:  exchange options analyzed to determine exchange rate)
wherein the exchange analysis is based on one or more attributes of the gift item and one or more attributes of the exchange item (at least paragraphs 160-164, figure 19C)
generating a giftability score for one or more gift items subsequently offered for the recipient, wherein the giftability score is based on the exchange analysis and one or more attributes of the subsequently offered gift item (at least paragraphs 160-164, figure 19C: “Resulting Value”
wherein the exchange analysis is further based on one or more demographics of the recipient (at least paragraph 162: analysis may be based on recipient location)
further comprising: presenting one or more exchange options to the recipient on the recipient interface based on the exchange analysis, wherein the received input corresponds to a selection of the exchange item from the one or more exchange options (at least paragraph 93, 151, 160-164: exchange analysis (rates) performed and presented to user for selection)

Regarding Claims 15-16, 18
Mason further discloses:
wherein the first merchant and the second merchant are part of an exchange network (at least figure 1, paragraphs 38, 39, 160-164:  merchants connected to sender and recipient via server over network, and are member of network of systems to exchange value)
wherein access to the second merchant inventory is based on the second merchant being part of the exchange network (at least figure 1, paragraphs 38, 39, 160-164:  merchants available for exchange; therefore members of exchange network)
prioritizing items from the exchange network; and presenting prioritized items for selection upon determining the intent to exchange the gift item (at least paragraphs 160-164, figure 19C:  potential merchant tokens evaluated based on value; higher evaluated value is a manner of prioritization)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 5, 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Polt (US 20130030945 A1).
Regarding Claims 5
Mason does not explicitly disclose, but Polt teaches that it is known to include wherein one or more prices of the available inventory are redacted from a storefront of the second merchant (see at least paragraph 103:  price of gift items may be hidden from recipient) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention, as taught by Mason, with the price redaction of a gift from a recipient of Polt, since such a modification would have overcome problems such as confusion and delay of existing gift-giving systems (at least paragraph 117 of Polt).

Regarding Claim 9 
While Mason discloses multiple exchange items from one or more different merchants than the merchant of the gift item, as indicated above, Mason does not explicitly disclose, but Polt teaches that it is known to include receiving additional input that corresponds to one or more additional exchange items (see at least paragraph 105, fig. 11:  recipient deletes bike helmet, and adds tennis racket and MP3 player; i.e., user exchanges bike helmet for tennis racket and an additional exchange item of an MP3 player) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention, as taught by Mason, with the additional exchange item functionality of Polt, since such a modification would have overcome problems such as confusion and delay of existing gift-giving systems (at least paragraph 117 of Polt).

Regarding Claim 19
Mason does not explicitly disclose, but Polt teaches that it is known to include identifying that the recipient has not yet accepted the gift item; and sending a reminder to the recipient via the recipient interface, wherein the reminder includes a time parameter associated with the gift item (see at least figure 10, paragraph 67) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention, as taught by Mason, with the reminder feature of Polt, since such a modification would have overcome problems such as confusion and delay of existing gift-giving systems (at least paragraph 117 of Polt).

4.	Claims 6-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Isaacson et al. (US 20120150605 A1, hereinafter Isaacson).
Regarding Claim 6
Mason does not explicitly disclose, but Isaacson teaches that it is known to include wherein the notification further includes one or more gift alternatives selected by a buyer, and wherein the exchange item is selected from the one or more gift alternatives (at least paragraphs 80-81 of Isaacson:  buyer selects that gift card be used for dining out; alternative restaurant selections provided) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention, as taught by Mason, with the notification of Isaacson, since such a modification would have provided a solution to the fundamental problem of the recipient forgetting to use a gift card or losing track of a gift card (at least paragraph 7 of Isaacson).

Regarding Claims 7, 8, 17
Mason in view of Isaacson further discloses:
wherein the gift item price is within a range of gift item values indicated by a buyer (Isaacson: at least paragraphs 80-81: gift item price range is $50 or under, selected by the buyer)
wherein the gift item values correspond to an overall exchange budget specified by the buyer (Mason: at least paragraphs 93, 128, 151, 160-164, Figure 19C: face value and exchange values correspond to initial gifted value by sender)
debiting a referral fee from an account of the second merchant, and crediting the referral fee to an account of the first merchant (Isaacson: see at least paragraph 140: referral funds transferred)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erke et al. (US 20140108177 A1) discloses social gifting and efficient gift redemption, including providing alternative gifts for a recipient to choose from.
Angilivelil et al. (US 8190519 B1) discloses electronic gifting, including notification regarding gift lapsing.
Yamada et al. (US 20030149637 A1) discloses gift-value article exchange assisting device and method and computer product, including managing the exchange of unwanted gifts.
Hsu et al. (US 7013292 B1) discloses a method and system for universal gift registry, including a central gift registry for a recipient that allows substitute gifts or cash options for a recipient.
“RETAIL: Online sellers work to make returns easy” discloses the trend of online retailers enabling returns of unwanted products more convenient.
“Many Online Retailers Making Return Policies Easier to Lure More Customers” discloses the trend of online retailers enabling returns of unwanted products more flexible in order to increase repeat customer engagement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.